Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2021

                                      No. 04-19-00416-CV

           VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                   Appellants

                                                 v.

                            Ho Kon PARKER and Richard T. Parker,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice (not participating)
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice


        The panel has considered the appellees’ “Motion for Rehearing En Banc,” and the motion
is hereby DENIED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court